NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 17, 2020 *
                             Decided September 17, 2020

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 20-1362

DONALD MAINS,                                      Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Western District of Wisconsin.

      v.                                           No. 3:18-cv-881-bbc

ANDREW M. SAUL,                                    Barbara B. Crabb,
Commissioner of Social Security,                   Judge.
    Defendant-Appellee.


                                      ORDER

       Donald Mains believes that the Social Security Administration discriminated
against him based on his disability by shortchanging his retirement benefits. He sued
the agency for what he regarded as a miscalculation of his monthly benefit amount (he
thought the amount should be calculated based on gross earnings from
self-employment rather than net earnings). Because the district court could not discern
how Mains’s claim challenged a “final decision” of the agency “made after a hearing,”

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1362                                                                        Page 2

42 U.S.C. § 405(g), the court ordered him to show cause why his action should not be
dismissed for lack of subject-matter jurisdiction. Mains responded but failed to identify
any such final decision, let alone any reviewable administrative action, so the court
dismissed the suit on jurisdictional grounds. See 28 U.S.C. § 1915(e)(2). In passing, the
court expressed skepticism that Mains could mount any challenge to the proper amount
of benefits received. See 20 C.F.R. § 404.1001(a)(1)(5) (requiring the agency to base
self-employment income on an individual’s “net earnings from self-employment during
a taxable year”).

       On appeal Mains maintains that the agency discriminated against him by
calculating his benefits based on his net income. But the district court correctly
determined that he did not challenge a final agency decision. The existence of a final
decision by the Commissioner after a hearing is “central to the requisite grant of
subject-matter jurisdiction.” Home Care Providers, Inc. v. Hemmelgarn, 861 F.3d 615, 624
(7th Cir. 2017) (quoting Mathews v. Eldridge, 424 U.S. 319, 328 (1976)). As the district
court pointed out, Mains could have challenged his retirement benefits by seeking
reconsideration of the initial agency decision within sixty days of the January 2015
award, see 20 C.F.R. § 404.909(a)(1), but he failed to do so.

                                                                              AFFIRMED